Order unanimously reversed and writ of habeas corpus allowed by this court returnable before Honorable Domeniek L. Gabrielli at a term of Supreme Court to be held in the City of Auburn, New York, on Tuesday, May 5, 1964, at 2 o’clock in the afternoon for determination after a hearing of the issues. Memorandum: Serious questions are presented by the petition as to the applicability of section 335-b of the Code of Criminal Procedure to a defendant who pleaded not guilty on arraignment before September 1, 1959 (when the section became effective), but who thereafter changed his plea to a plea of guilty and as to whether the court sufficiently informed petitioner before accepting the plea of guilty to satisfy the requirements of that section. A failure to comply with section 335-b renders a conviction void and amendable to collateral attack by way of habeas corpus. If the writ which we are issuing is sustained the relator should be remanded for rearraignment so that he may either plead guilty again or plead not guilty (People ex rel. Colan v. La Vallee, 14 N Y 2d 83). (Ajrpeal from order of Cayuga Special Term denying, without a hearing, application for writ of habeas corpus.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecchio, JJ.